Citation Nr: 0302390	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

(The issues of entitlement to service connection for a low 
back disorder and a psychiatric disability will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his brother




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO). 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a low back disorder 
and a psychiatric disorder pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a low back disorder was denied by an unappealed RO 
decision dated in December 1986.

2.  Additional evidence received subsequent to the RO 
decision in 1986 includes VA medical records, private medical 
records, lay statements, and testimony of the veteran and his 
brother.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a low back disorder, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.104, 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to his submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  Although the RO decided this case on the 
merits, based on the Board's finding herein, the Board finds 
that the veteran is not prejudiced by not being notified of 
the laws and regulations regarding the reopening of his 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran filed his claim to reopen the issue of 
entitlement to service connection for a low back disorder 
prior to August 2001.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).  Service 
connection may be granted for a disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The RO denied the veteran's claim of entitlement to service 
connection for a low back disorder in December 1986.  The 
veteran did not appeal this decision.  Prior RO decisions are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7105.  Title 38, Code of Federal Regulation, Section 
3.156(a) states that new and material evidence means evidence 
which was not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence received subsequent to December 1986, consists 
of VA medical records, private medical records, lay 
statements, and the testimony of the veteran and his brother.  
A private medical report dated in September 2002, stated that 
although the examiner had no medical documentation of an 
injury in service, "it is my belief that such an occurrence 
could possibly be related to the disability [the veteran] 
experiences due to his back condition."  This medical 
reports bears "directly and substantially" upon the issue 
of entitlement to service connection for a low back disorder.  
Further, this evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  

Accordingly, as new and material evidence has been received 
since the December 1986 RO decision with regard to the 
veteran's claim of entitlement to service connection for a 
low back disorder, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for a low back 
disorder, and to this extent only, the appeal is granted.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

